

116 HR 7262 IH: Community Development in Opportunity Zones Act of 2020
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7262IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Meeks (for himself, Mr. Quigley, Mr. Cleaver, Mr. Green of Texas, Mr. Cárdenas, Ms. Eshoo, Mr. Gallego, and Mr. Crist) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow qualified opportunity funds to invest in community development financial institutions.1.Short titleThis Act may be cited as the Community Development in Opportunity Zones Act of 2020. 2.Qualified opportunity fund investments in community development financial institutions(a)In generalSection 1400Z–2(d)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Special rule for community development financial institutionsThe term qualified opportunity zone business shall include any community development financial institution (as defined in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)) if, during substantially all the qualified opportunity fund’s holding period for its investment in such community development financial institution, the average of the aggregate amount of investment, and principal amount of loans, provided by such community development financial institution to qualified opportunity zone businesses (other than community development financial institutions) or residents of qualified opportunity zones is not less than such investment..(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.